SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A G AFISA R ELEASES 4Q13 AND 2013 R ESULTS FOR IMMEDIATE RELEASE São Paulo, February 26, 2014 Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), Brazil’s leading diversified national homebuilder, today reported financial results for the quarter and full year ended December 31, 2013. MANAGEMENT COMMENTS AND 2013 HIGHLIGHTS The closing of 2013 marks the completion of the Company’s strategic repositioning, which commenced in early 2012. Our goal at the time was clear: we needed to reduce the level of debt and restrict the Company's exposure to unprofitable businesses and markets. This process evolved positively throughout the last two years in several fronts - including improvement in margins and cash generation, and culminated with the sale of a 70% stake in Alphaville, which unlocked significant value and contributed to a reduction in the Company's leverage, adjusting its capital structure. In the beginning of 2012, significant changes took place to our strategic positioning, including the implementation of a new organizational structure, segmented by brand and with individual business heads, along with a redefinition of the way each business unit should perform. Having achieved the targets set for the initial phase of turnaround, and recognizing that cash flow was no longer a priority, we developed a plan for 2013 which sought to better balance cash generation, investment, profitability and deleveraging, in order to begin a new cycle of sustainable growth at the Company. Gafisa ended 2013 having achieved solid operational and financial results during the period. Launches of R$1.6 billion in 4Q13 and R$2.9 billion in 2013 were in line with the full year launch guidance disclosed. Pre-sales of R$1.3 billion in the fourth quarter and R$2.6 billion in 2013 demonstrate ongoing healthy demand. Throughout 2013, the reduced operational complexity, coupled with Gafisa’s strategic consolidation and the resumption of Tenda launches, we observed a gradual evolution in the Company's margins. The gross margin reached 31.2% in 2013, compared to 24.4% in 2012 before interests. Cash generation was a highlight in 2013, and particularly so in the last half of the year. The Company recorded cash generation of R$667.6 million in 2013 in both the Gafisa and Tenda operations, reaching free cash flow of R$97.3 million in the period. The Alphaville transaction represented a cash inflow of R$1.5 billion and contributed significantly to the 4Q13 net income, which reached R$921.3 million and resulted in a year-end figure of R$ 867.4 million. With the proceeds of the transaction, we were able to adjust the Company’s capital structure, reducing leverage, and reaching a net debt/equity ratio of 36%. The proceeds from the completion of the Alphaville transaction are being used to repay approximately R$700 million in corporate debt scheduled to mature by December 2014. In addition to the reduction in debt, funds were allocated to the remuneration of the Company's shareholders through the payment of approximately R$130 million in interest on capital in February and an additional R$32 million in supplementary dividends to be paid in 2014, according to the proposal to be approved by the Annual General Meeting of Shareholders. We also launched a new stock buyback program, underscoring Gafisa’s confidence in the Company’s value and future prospects. Finally, at the end of 2013 we finalized the development of our five-year business plan for the period from 2014 to 2018. During the planning process, we set guidelines for the development of our business for years to come, including the expected size of Gafisa and Tenda operations, appropriate leverage, profitability guidelines, and importantly, our commitment to capital discipline and shareholder value generation, which are reflected in the guidance released to the market at the end of 2013. Gafisa enters 2014 on a strong footing, having benefited from all the initiatives implemented in the last two years. The reduction of our operational complexity, the adequacy of our cost structure and expenses, the new operating model at Tenda and the consolidation of Gafisa’s strategic positioning, coupled with the financial flexibility achieved by the sale of a stake in Alphaville, are all important steps in preparing the Company for future challenges. On February 7, 2014, we announced that the Board is studying a potential separation of the Gafisa and Tenda business units into two public and independent companies. The separation would be the next step in a comprehensive plan initiated by management to enhance and reinforce the ability of each business to generate value. The management team that executed the turnaround process is now set to lead Gafisa and Tenda in a profitable and sustainable manner, as the brands embark on a new phase in the Company’s history. In 2014, we . We are confident in our Company’s prospects in coming years, and are ready to pursue opportunities to grow and develop the business. Finally, I would like to remind you that this year Gafisa celebrates its 60 th year of operations, a milestone in the history of the Brazilian real estate industry. There have been so many achievements during this time, written in the development of over 1,100 buildings, condominiums and commercial properties, but more important is the intensity, determination and passion that we have to continue to move forward. Congratulations Gafisa! Duilio Calciolari Chief Executive Officer – Gafisa S.A. CONSOLIDATED FINANCIAL RESULTS ▲ Net revenue recognized by the “PoC” method was R$704.7 million in the fourth quarter, an expansion of 10.6% compared with the previous year and 12.2% compared to 3Q13. In 2013, net revenue reached R$2.5 billion. ▲ Gross profit for 4Q13 was R$222.0 million, up from R$173.5 million in 3Q13 and from the R$91.5 million registered in 4Q12. Gross margin rose to 31.5% in the fourth quarter, versus 27.6% in the 3Q13 and 16.1% in the 4Q12. For the year 2013, gross profit totaled R$617.4 million and gross margin was 24.9%, compared to R$528.8 million and a gross margin of 18.8% in 2012. ▲ Adjusted EBITDA was R$978.9 million in the 4Q13 and R$1,3 billion in 2013, reflecting Alphaville operation. Excluding the result of the Alphaville operations, adjusted EBITDA reached R$138.9 million in the 4Q13 and R$430.6 million for the year. ▲ Net income in the 4Q13 was R$921.3 million and R$867.4 million in 2013, impacted by the recent sale of Alphaville. ▲ Operating cash generation reached R$259.1 million in the 4Q13 and R$667.7 million in 2013, resulting in positive free cash flow of R$178.0 million in the 4Q13 and R$97.3 million for the year . Note that this result does not include proceeds from the Alphaville transaction. CONSOLIDATED OPERATING RESULTS ▲ Launches totaled R$1.6 billion in the 4Q13, a 224.9% sequential increase and an 8.7% y-o-y rise. Launches for 2013 totaled R$2.9 billion, a slight drop over 2012. This figure is within the range of 2013 launch guidance of R$2.7 to R$3.3 billion. ▲ Consolidated pre-sales totaled R$1.3 billion in the 4Q13, compared to R$429.0 million in the 3Q13 and R$905.2 million in the previous year. In 2013 sales reached R$2.5 billion, dropping 4.5% in relation to 2012. Sales from launches represented 60% of the total, while sales from inventory comprised the remaining 40% . ▲ Consolidated sales over supply (SoS) reached 24.8% in the 4Q13 and 10.6% in the previous quarter. In 2013, SoS reached 38.7%. ▲ Consolidated inventory at market value increased R$347.7 million on a sequential basis, reaching R$4.0 billion. ▲ Throughout the 4Q13 the Company delivered 26 projects, encompassing 6,063 units. In the year, Gafisa Group delivered 13,842 units, in line with the full-year delivery guidance of 13,500 to 17,500. For comparison purposes, the consolidated operating results presented above and throughout this earnings release still include 100% of Alphaville’s operating performance in 2013. ANALYSIS OF RESULTS Net Income for the Year – R$867.4 million Net income for the 4Q13 reached R$921.3 million and the net result was R$867.4 million in 2013. Excluding the proceeds from the sale of a stake in Alphaville, net income was R$81.3 million in 4Q13 and R$27.4 million in the year. Below is a brief explanation regarding the main effects that impacted the result quoted above. Pro Forma Ex-Effect AUSA Sale 4Q13 Net Income 921,284 867,444 ( - ) Alphaville 30% Stake Revaluation (375,853) (375,853) ( - ) Net Gain from the Sale of 70% Stake in Alphaville (464,157) (464,157) Net Income Ex-Alphaville Sale Operation 81,274 Gross Margin Expansion - Operational Efficiency and Reversal of Provisions Throughout 2013, the reduced contribution and complexity of Tenda legacy projects, coupled with the consolidation of Gafisa operations in São Paulo and Rio de Janeiro and the resumption of Tenda launches under a new business model, contributed to a gradual improvement in the Company's margins. As the volume of legacy projects diminished, the contribution of newer projects resulted in increased profitability. Reported gross profit increased from R$158.3 million in 1Q13 to R$222.0 million at the end of the 4Q13, and gross margin, which was 23.7% at the start of the year, reached 31.5% in 4Q13. The Company ended 2013 with gross income of R$617.4 million with a gross margin of 24.9%. In 4Q13, gross margin was impacted by the reversal of provisions for some Gafisa and Tenda construction works totaling around R$34.2 million. As the Company has been able to improve controls and the management of its operations, provisions intended to cover adjustments to and/or changes in old projects budgets may be reversed at the time the development is completed. Currently, R$8.9 million worth of provisions could be reversed as projects are completed. Alphaville Operations - Result of the Transaction and Revaluation of Stake The completion of the sale of a stake in Alphaville in the 4Q13 contributed significantly to quarterly results. With the transaction finalized in the 4Q13 and respective cash inflow, net income was impacted as follows: (i) by the final result of the sale of 70% stake in Alphaville, net of taxes and costs, which was R$464.2 million, and (ii) by the impact of R$375.8 million related to the revaluation to fair value of the remaining portion of 30% in Alphaville. The revaluation of the remaining 30% stake in Alphaville is necessary to comply with CPC 36 (R3), since this determines the write-off in the record of any non-controlling shareholders in the former subsidiary on the date in which control is lost, including any components of other income attributed to them. Furthermore, it should be evaluated and recognized at fair value any investment retained in the former subsidiary, in the date that control is lost. 5 RECENT EVENTS Completion of Sale of Stake in Alphaville Urbanismo S.A. (AUSA) On December 9, 2013 Gafisa announced the completion of the agreement to sell a 70% stake in Alphaville to private equity firms Blackstone and Pátria. Gafisa retained a 30% stake. The sale valued AUSA at R$2.0 billion. The proceeds from the transaction totaled R$1.54 billion, of which R$1.25 billion was received through the sale of shares, and R$290 million was received as a dividend distributed by Alphaville. All conditions precedent to the completion of the transaction have been met, including obtaining regulatory approvals from governmental departments. Payment of Interest on Equity and Share Buyback Program With the completion of the sale of the Alphaville stake, the Company’s Board of Directors, in a meeting held on December 20, 2013, approved the payment of interest on equity to its shareholders in the amount of R$130,192,095.57, representing R$0.31112217224 per share. Such payment was effective February 12, 2014. Additionally, Tenda’s Board of Directors also approved a new share buyback program, considering a maximum amount of 32,938,554 common shares from its parent Company, Gafisa, which is in addition to the previous program already effected. The approved program is conditional on the maintenance of consolidated net debt at a level equal to or less than 60% of net equity and does not obligate the Company to acquire any particular amount of shares in the market. The program may be suspended by Tenda at any time. By February 27, 2014, the program had already acquired approximately 15 milion shares, around 47% of the maximum. On this date, the Company canceled an open share buyback program in place in the Tenda subsidiary and opened a new program in Gafisa, containing the same previously defined conditions, which can repurchase the remaining balance of shares. Evaluation of a Potential Split of the Gafisa and Tenda Business Units On February 7, 2014, the Company announced that its Board of Directors approved the analysis by the Company´s management of a possible separation of the Gafisa and Tenda business units. The Board of Directors intends to evaluate the separation studies in the following months, analyzing possible alternatives for structuring and execution that take into consideration a number factors that are in the best interests of shareholders. The separation would be the next step in a comprehensive plan initiated by management to enhance value creation for the Company and its shareholders. The main objectives of this separation process are to: i. enable shareholders to allocate resources between the two companies according to their interests and investment strategies; ii. enable both companies to respond faster to the opportunities in their target markets; iii. establish sustainable capital structures for each company, based on its risk profile and strategic priorities; iv. give greater visibility to the market on the individual performance of the companies, enabling better assessment of intrinsic value; v. increase the ability to attract and retain talent, through the development of appropriate cultures and compensation structures consistent with the specific results of each business. After initial evaluation and if approved by the Board of Directors, the separation plan will be submitted to a vote by shareholders at a Shareholders Meeting. The transaction should be concluded in 2015, upon request to the Brazilian Securities and Exchange Commission to convert Tenda registration to category A, as a publicly held Company authorized to trade its shares in the market. The Company will keep its shareholders and the market informed about the process and any developments pertaining to the separation. 6 Key Numbers for the Gafisa Group Table 1 – Operating and Financial Highlights – (R$000, and % Gafisa, unless otherwise specified) 4T13 3T13 T/T (%) 4T12 A/A (%) A/A (%) Launches 1,619,260 498,348 224.9% 1,489,760 8.7% 2,886,204 2,951,961 -2.2% Launches, units 5,276 2,041 158.4% 5,120 3.0% 11,072 8,947 23.8% Pre-sales 1,312,944 428,994 206.1% 905,241 45.0% 2,513,858 2,633,104 -4.5% Pre-sales, units 4,785 1,902 151.6% 3,097 54.5% 10,187 7,157 42.4% Pre-sales of Launches 973,431 173,491 461.1% 760,410 28.0% 1,502,867 1,729,560 -13.1% Sales over Supply (SoS) 24.8% 10.6% 1,425 bps 20.0% 481 bps 38.7% 42.1% -341 bps Delivered projects 1,156,700 493,794 134.2% 1,327,531 -12.9% 2,468,588 4,583,482 -46.1% Delivered projects, units 6,063 3,106 95.2% 9,378 -35.3% 13,842 27,107 -48.9% Net Revenue 704,750 628,047 12.2% 567,749 24.1% 2,481,211 2,805,086 -11.5% Gross Profit 221,999 173,503 28.0% 91,457 142.7% 617,445 528,282 16.9% Gross Margin 31.5% 27.6% 387 bps 16.1% 1539 bps 24.9% 18.8% 605 bps Adjusted Gross Margin¹ 37.9% 34.4% 346 bps 21.0% 1684 bps 31.2% 24.4% 679 bps Adjusted EBITDA ² 978,949 140,000 599.2% 10,577 9,155.1% 1,270,639 379,037 235.2% Adjusted EBITDA Margin ² 138.9% 22.3% 11,662 bps 1.9% 13,704 bps 51.2% 13.5% 3,770 bps Adjusted Net Income (Loss) ² 896,078 23,786 3,667.2% -81,615 1,1997.9% 885,098 -58,782 1,605.7% Adjusted Net Margin ² 127.1% 3.8% 12,336 bps -14.4% 14,152 bps 35.7% -2.1% 3,777 bps Net Income (Loss) 921,284 15,777 5,739.0% -101,412 1,008.5% 867,443 -127,043 168.3% Net Earnings (Loss) per Share (R$) 2.212 0.037 5,856.1% -0.234 1,043.7% 2.083 -0.294 809.3% Outstanding shares ('000 final) 416,460 424,781 -2.0% 432,630 -3.7% 416,460 432,630 -3.7% Backlog revenues 1,795,408 1,900,224 -5.5% 2,597,696 -30.9% 1,795,408 2,597,696 -30.9% Backlog results ³ 614,135 624,313 -1.6% 1,449,745 -57.6% 614,135 1,449,745 -57.6% Backlog margin ³ 34.2% 32.9% 135 bps 39.4% -523 bps 34.2% 39.4% -523 bps Net Debt + Investor Obligations 1,159,044 2,858,095 -59.4% 2,396,389 -51.6% 1,159,044 2,396,389 -51.6% Cash and cash equivalents 2,024,163 781,606 159.0% 1,567,755 29.1% 2,024,163 1,567,755 29.1% Shareholder’s Equity 3,190,724 2,216,828 43.9% 2,535,445 25.8% 3,190,724 2,535,445 25.8% Shareholder’s Equity + Minority shareholders 3,214,483 2,267,662 41.8% 2,685,829 19.7% 3,214,483 2,685,829 19.7% Total Assets 8,183,030 8,199,677 -0.2% 8,712,569 -6.0% 8,183,030 8,712,569 -6.0% (Net Debt + Obligations) / (Equity + Minority) 36.1% 126.0% - 89.2% - 36.1% 89.2% - Note: Financial operational unaudited information 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority and Alphaville operation results. 3) Backlog results net of PIS/COFINS taxes – 3.65%; and excluding the impact of PVA (Present Value Adjustment) method according to Law nº 11,638 Results by Segment Table 2 – Main Operational & Financial Numbers - Contribution by Segment – 2013 Operating Indicators Gafisa (A) Tenda (B) Alphaville (C) (A) + (B) + (C) Deliveries (PSV R$000) Deliveries (% contribution) 53% 36% 11% 100% Deliveries (units) Launches (R$000) Launches (% contribution) 38% 12% 51% 100% Launches (units) 1,998 2,660 6,414 11,072 Pre-Sales (R$000) Pre-Sales (% contr.) 38% 20% 42% 100% Financial Indicators Gafisa (A) Tenda (B) Alphaville (C) (A) + (B) + (C) Net Revenues (R$000) 1 - Revenues (% contribution) 67.1% 32.9% - 100.0% Gross Profit (R$000) 1 - Gross Margin (%) 33.2% 8.0% - 24.9% Adjusted EBITDA 2 (R$000) -30,472 - Adjusted EBITDA Margin (%) 78.2% -3.7% - 51.2% 1) Alphaville results recognized as available for sale. 2) For purposes of demonstration, this value does not represent the sum of Gafisa + Tenda due to IFRS 7 Updated Status of the Turnaround Strategy Gafisa Segment During 2013, the Gafisa segment consolidated its strategy of focusing on the markets of São Paulo and Rio de Janeiro. The recovery in gross margin reflects the reduced participation of projects outside core markets in Gafisa’s results. At the close of 2013, pro forma backlog revenue for the Gafisa Segment totaled around R$1.6 billion, of which around R$8.8 million relates to projects located in discontinued markets. The projects outside core markets comprised only 3 ongoing construction sites and around 1,100 units under construction, whose delivery is scheduled for 2014. Table 3. Operational Wrap Up - Gafisa Turnaround (R$000 and units) 4Q13 4Q12 SP+RJ Other Markets Total SP+RJ Other Markets Total Main Indicators PSV in Inventory 1,827,794 272,416 1,659,206 324,888 Units in Inventory 3,049 579 2,932 715 Projects under construction 46 3 49 52 6 58 Units to be delivered 11,532 1,100 12,542 2,456 Cost to be incurred 1,411,124 48,256 1,673,828 273,862 During the year, the volume of dissolutions reached R$455.7 million, mostly concentrated in the 1H13, due to the large quantity of units delivered in 2012. As predicted, there was a normalization of cancellations in 2H13, with the last quarter of the year presenting the lowest volume of dissolutions in the last 24 months. Of the total dissolutions for the year, 63.0% refer to completed units and 33.2% to units in non-core markets. Of the 1,263 canceled units for the year, 50.8% were resold in the same period. In the core markets of São Paulo and Rio de Janeiro, 620 units were canceled with 63.4% resold in 2013. Table 4. Gross Sales and Dissolutions 2011 – 2013 (R$000) – Gafisa Segment by Region FY 2011 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 4Q13 SP+ RJ Gross Sales 2,333,974 340,477 519,648 453,055 543,915 1,857,094 174,664 291,258 221,193 453,204 1,140,319 Dissolutions (288,933) (42,264) (71,194) (122,727) (75,181) (311,365) (38,499) (89,652) (46,683) (41,443) (216,277) Net Sales 2,045,041 298,213 448,454 330,328 468,734 1,545,729 136,165 201,606 174,510 411,761 924,042 Other Markets Gross Sales 196,399 27,257 55,142 45,502 55,578 183,479 37,000 63,328 40,569 54,699 195,596 Dissolutions (61,351) (8,768) (47,213) (47,840) (25,860) (129,681) (64,801) (48,023) (26,363) (12,003) (151,189) Net Sales 135,048 18,489 7,929 (2,338) 29,718 53,798 (27,801) 15,305 14,206 42,696 44,406 Total Gross Sales 2,530,373 367,734 574,790 498,556 599,493 2,040,574 292,689 354,585 261,762 507,903 1,416,939 Dissolutions (350,284) (51,032) (118,407) (170,566) (101,041) (441,047) (191,572) (137,674) (73,046) (53,446) (455,738) Net Sales 2,180,089 316,702 456,383 327,990 498,452 1,599,527 101,117 216,911 188,716 454,457 961,200 While projects located in São Paulo and Rio de Janeiro are performing well, the segment’s gross margin in 2013 was impacted by the poorer performance of projects outside core markets. The Company expects more normalized profitability levels from the 1H14. Excluding legacy projects in discontinued markets, the Gafisa Segment gross margin would have been 35.7%. The sales speed for inventory outside of core markets remains lower than that of sales within core markets, particularly in São Paulo and Rio de Janeiro. The sale of this inventory and the run-off of legacy projects are on schedule and expected to conclude in 2014. 8 Tenda Segment The year of 2013 was highlighted by the resumption of Tenda launches under a new business model, based on three basic pillars: operating efficiency, risk management and capital discipline. Currently, the Company continues to operate in 4 macro regions: São Paulo, Rio de Janeiro, Minas Gerais and Northeast (Bahia and Pernambuco). Below is a brief description of the performance of these projects: Table 5. New Tenda Launches under a New Model Launches 2013 Novo Horizonte Vila Cantuária Itaim Paulista Life Verde Vida Jaraguá Life Viva Mais Campo Limpo Launches mar-13 mar-13 may-13 jul-13 aug-13 nov-13 dec-13 PSV Launched (R$000) 65,145 45,903 31,220 38,563 40,842 39,713 48,000 # Units 580 440 240 360 260 300 300 % PSV Sold 100% 60% 70% 76% 75% 28% 8% % Transfer / Sale (2013) 98% 62% 73% 43% 73% 49% - Project Osasco - SP Camaçari - BA São Paulo - SP Salvador - BA São Paulo - SP Rio de Janeiro - RJ São Paulo - SP Table 6. Wrap Up Operational Turnaround Tenda (R$000 and units) 4Q13 4Q12 New Model Legacy Total New Model Legacy Total Main Indicators PSV in Inventory 127,979 490,452 - 826,671 Units in Inventory 913 2,963 - 5,552 Projects under construction 7 20 27 - 52 52 Units to be delivered 2,239 7,148 - 13,579 Cost to be incurred 110,099 111,226 - 460,629 The new operating model has resulted in a consistent reduction in the level of dissolutions from Tenda during the year. We expect this trend to be maintained over the coming quarters, due to the consolidation of the operational process of its new business model. During the 4Q13, sales cancellations declined to R$75.1 million from R$133.7 million in the 3Q13, and to R$317.6 million in the 4Q12. Since 1Q12, the volume of dissolutions reduced by 77.9%. For the year, the volume of dissolutions reached R$598.9 million, a decrease of 52.1% compared to the volume of R$1.2 billion in 2012. In the 1Q14, due to the concentration of the delivery of legacy projects, the volume of dissolutions is expected to be higher than in the 4Q13. Of the 3,799 units experiencing sales cancellations in the Tenda segment and returned to inventory, 88.5% were resold during the year. 9 Table 7. Dissolutions – Tenda Segment (4Q11-3Q13) (R$000) 4Q11 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 4Q13 New Projects Gross Sales - 13,656 57,011 59,713 84,491 Dissolutions - (2,126) (7,433) (6,293) Net Sales - 13,656 54,885 52,279 78,197 Legacy Projects Gross Sales 248,241 249,142 344,855 293,801 287,935 225,646 270,677 223,909 154,197 Dissolutions (467,000) (339,585) (329,127) (263,751) (317,589) (232,517) (155,722) (126,038) (68,769) Net Sales (218,759) (90,443) 15,728 30,050 (29,653) (6,871) 114,956 97,872 85,429 Total Canceled Units 4,444 3,157 2,984 2,202 2,509 1,700 1,172 924 491 Gross Sales 248,241 249,142 344,855 293,801 287,935 239,302 327,689 283,622 238,688 Dissolutions (467,000) (339,585) (329,127) (263,751) (317,589) (232,517) (157,848) (133,471) (75,062) Net Sales (218,759) (90,443) 15,728 30,050 (29,653) 6,785 169,841 150,151 163,626 Tenda remains focused on the completion and delivery of its remaining projects, and is also dissolving contracts with non-eligible clients, so as to sell the units to new and qualified customers. Thus, Tenda’s new business model worked to improve its financial cycle, by reducing the average time required to conclude the contract signing, which has been halved from 14 months in 3Q12, to around 6 months in the 4Q13. Taking into account only projects launched within the new business model, the average time is 4 months. The run-off of legacy projects is on schedule and shall be mostly concluded in 2014. The final phase of Tenda legacy projects ended 2013 with around 7 thousand units to be delivered. Table 8. Run-off of Tenda Legacy Projects - Construction Sites and Evolution of Units Under Development (1Q14-4Q14) 1Q14 2Q14 3Q14 4Q14/2015 # units 3,351 1,493 604 1,700 At the close of 4Q13 pro forma backlog revenue for the Tenda Segment totaled around R$253.1 million, being R$166.2 million related to legacy projects, compared to R$555 million in 4Q12. Table 9. Evolution of Legacy Projects at Tenda – (4Q11-4Q13) 4Q11 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 4Q13 New Projects 0 0 0 0 0 Finished PSV 0 0 0 0 0 - - - 10,379 PSV Under construction 0 0 0 0 0 101,132 86,611 122,815 117,600 Legacy Projects PSV Delivered Units 43,397 72,404 76,872 63,728 211,924 279,037 303,520 343,280 312,854 PSV Under Construction 889,105 842,632 761,389 700,861 614,747 392,823 289,568 248,692 177,599 Total PSV Delivered Units 43,397 72,404 76,872 63,728 211,924 279,037 303,520 343,280 323,233 PSV Under Construction 889,105 842,632 761,389 700,861 614,747 493,955 376,180 371,507 295,199 Consolidated Operating Results Consolidated Launches Fourth quarter 2013 launches reached R$1.6 billion, an increase of 224.9% compared to 3Q13, and 8.7% over the 4Q12. Launches for 2013 totaled R$2.9 billion, down 2.2% over 2012. The launched volume is in line with the launch guidance presented by the Company in the beginning of the year of R$2.7 to R$3.3 billion. 37 projects/phases were launched across 11 states in 2013. In terms of PSV, Gafisa accounted for 38% of the launches for the year, Tenda 12% and Alphaville the remaining 50%. 10 Table 10. Consolidated Launches (R$000 ) 4Q13 3Q13 Q-o-Q(%) 4Q12 Y-o-Y(%) Y-o-Y(%) Gafisa Segment 679,154 107,248 533,3% 813,767 -16,5% 1,085,341 1,608,648 -32,5% Alphaville Segment 851,726 287,455 196,3% 675,993 26,0% 1,462,087 1,343,313 8,8% Tenda Segment 88,379 103,644 -14,7% - 0,0% 338,776 - 0,0% Total 1,619,260 498,348 224,9% 8,7% 2,886,204 2,951,961 -2,2% Consolidated Pre-Sales In the quarter, consolidated pre-sales totaled R$1.3 billion, an expansion of 206.0% compared to 3Q13, and 45.0% versus 4Q12. In 2013, sales from launches represented 60% of the total, while sales from inventory comprised the remaining 40%. Table 11. Consolidated Pre-Sales (R$000) 4Q13 3Q13 Q-o-Q(%) 4Q12 Y-o-Y(%) Y-o-Y(%) Gafisa Segment 454,457 188,716 140.8% 498,452 -8.8% 961,200 1,599,528 -39.9% Alphaville Segment 694,861 90,127 671.0% 436,442 59.2% 1,062,255 1,107,893 -4.1% Tenda Segment 163,626 150,151 9.0% -29,653 -651.8% 490,403 -74,318 - Total 1,312,944 428,994 206.1% 45.0% 2,513,858 2,633,104 -4.5% Consolidated Sales over Supply (SoS) Consolidated sales over supply (SoS) expanded 24.8% in the 4Q13 and 10.6% in the previous quarter. Gafisa Group consolidated sales speed of launches reached 38.7% in the year. Table 12. Consolidated Sales over Supply (SoS) 4Q13 3Q13 Q-o-Q(%) 4Q12 Y-o-Y(%) Y-o-Y(%) Gafisa Segment 17.8% 9.2% 93.5% 20.1% -11.4% 31.4% 44.6% -29.7% Alphaville Segment 35.5% 7.9% 351.4% 35.0% 1.4% 45.6% 57.7% -20.9% Tenda Segment 20.9% 17.4% 20.5% -3.7% -662.4% 44.2% -9.9% -547.7% Total 24.8% 10.6% 134.9% 20.0% 24.0% 38.7% 42.1% -8.1% 11 Dissolutions The Company has been achieving a consistent reduction in the level of dissolutions since the end of 2011, with quarterly dissolutions declining approximately 68.6% from R$573.8 million in 4Q11 to R$180.1 million in 4Q13. As expected, the most notable improvement occurred in Tenda, due to the implementation of its new business model, which, by conditioning the completion of the sale on the effective unit transfer, has shown significant improvement in the level of cancellations: since 4Q11 the Company achieved a 84.0% reduction in dissolutions. The Gafisa segment, in turn, also achieved a substantial reduction, with dissolutions declining 26.8% on a sequential basis and 52.5% compared to the previous year. History of Dissolutions (R$ million) Of the 5,062 Gafisa and Tenda segment units that were canceled and returned to inventory in 2013, 79.1% were resold in the same year. Projects & Unit Deliveries The Company delivered 26 projects encompassing 6,063 units in the fourth quarter, with 1,110 units stemming from the Gafisa segment, 3,487 from Tenda and the remaining 1,466 from Alphaville. The delivery date is based on the “Delivery Meeting” that takes place with customers, and not upon physical completion, which is prior to the delivery meeting. In 2013, projects delivered by the Gafisa Group comprised 13,842 units, equating to 89% of the mid-range of full-year delivery guidance of 13,500 to 17,500 for the year. Inventory The Gafisa Group inventory at market value increased R$347.7 million at the end of 4Q13, reaching R$4.0 billion. The market value of Gafisa inventory, which represents 52% of total inventory, increased to R$2.1 billion at the end of 4Q13, compared to R$1.9 billion in the previous quarter. The market value of Alphaville inventory was R$1.3 billion at the end of the 4Q13, a 19.6% increase compared to the 3Q13. Tenda inventory was valued at R$618.4 million at the end of 2013, compared to R$714.8 million at the end of the 3Q13. Table 13. Inventory at Market Value (R$000) Inventories BoP 3Q13 Launches Dissolutions Pre-Sales Price Adjustments + Others Inventories EoP 4Q13 % Q-o-Q Gafisa Segment 1,863,859 679,154 53,446 454,457 11,654 2,100,210 12.7% Alphaville Segment 1,057,405 851,726 51,637 694,861 50,842 1,265,113 19.6% Tenda Segment 714,788 88,379 75,062 163,626 - 21,110 618,431 -13.5% Total 3,636,052 1,619,260 180,145 1,312,944 41,386 3,983,754 9.6% Table 14. Inventories at Market Value - Construction Status (R$000) Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total 4Q13 Gafisa Segment 313,867 313,867 449,392 841,152 216,676 279,123 2,100,210 Alphaville Segment - - 448,640 250,615 407,366 158,492 1,265,113 Tenda Segment 44,153 48, 31,484 145,798 73,763 323,333 618,431 Total ¹ Note: Inventory at market value includes projects with partners. The figure is not comparable to the accounting inventory due to the new accounting consolidation implemented on behalf of CPCs 18, 19 and 36. Additional information concerning Gafisa Group inventories can be found in the appendix to this release. 12 Landbank Gafisa’s consolidated landbank, with a PSV of approximately R$25.8 billion, is comprised of 153 different projects/phases that are located in core market regions. In line with the Company’s strategy, 37.0% of our landbank has been acquired through swaps – which require no cash obligation. During 2013, Gafisa expanded its landbank to support future growth plans with acquisitions totaling R$7.2 billion in PSV. Table 15. Landbank – 4Q13 PSV - R$ mm (% Gafisa) % Swap Total % Swap Units % Swap Financial Potential units (% co) Potential units (100%) Gafisa Segment 38.5% 37.7% 0.8% 11,657 Alphaville Segment 100.0% - 100.0% 89,730 Tenda Segment 25.8% 20.9% 4.9% 20,018 Total 37.0% 34.3% 2.7% The table below summarizes changes in the Company’s landbank during the 4Q13. Table 16. Changes in the Landbank – 4Q13 Initial Landbank Land Acquisition Launches Adjustments Final Landbank Gafisa Segment 5,343,612 1,565,232 -1,085,341 654,679 6,478,182 Alphaville Segment 11,434,261 6,520,000 -1,462,087 429,092 16,921,266 Tenda Segment 1,890,796 478,927 -338,776 396,656 2,427,604 Total -2,886,204 The adjustments of the period reflect updates related to project scope, expected release date and inflationary adjustments to landbank for the period. 13 Consolidated Financial Results Fourth-quarter Alphaville results are recognized in the Equity Method line. Reported results for 4Q13 reflect 100% of the financial results of Alphaville until Novemebr 30, 2013, and a 30% participation thereafter. For the other periods presented, the results reflect the eligible equity interest in each instance. Revenues On a consolidated basis, 4Q13 net revenues totaled R$704.7 million, an increase of 12.2% compared with the 3Q13 and 24.1% compared with the 4Q12. The result reflects high inventory sales during the 4Q13. For 2013, net revenue reached R$2.5 billion, a decrease of 11.5% compared to 2012, impacted by the lower launch volumes in Gafisa and Tenda’s net revenue reduction from the delivery of Tenda legacy projects. New launches are still in the final stages of revenues. During the 4Q13, the Gafisa segment accounted for 69.5% of net revenues, while Tenda comprised the remaining 30.5%. In 2013 Gafisa accounted for 67.1% of revenues, while Tenda contributed the remainder. The below table presents detailed information on the makeup of revenues. Table 17. Gafisa + Tenda - Pre-Sales and Recognized Revenues, by Launch Year (R$000) 4Q13 4Q12 Launch Year Pre-Sales % Pre-Sales Revenues % Rev Pre-Sales % Pre-Sales Revenues % Rev Gafisa Launches 2013 264,049 58% 42,736 9% - Launches 2012 51,300 11% 66,402 14% 370,157 74% 59,321 16% Launches 2011 44,776 10% 172,452 35% 35,598 7% 86,727 23% Launches ≤ 2010 94,332 21% 208,263 42% 92,697 19% 219,328 59% Landbank - 0% - 0 0% - - 8,346 2% Total Gafisa 454,457 100% 489,853 100% 498,452 100% 373,722 100% Tenda Launches 2013 74,587 46% 42,927 20% - Launches 2012 - Launches 2011 12,419 8% 33,321 16% -16,156 54% 7,418 4% Launches ≤ 2010 76,620 47% 115,557 54% -13,497 46% 167,684 86% Landbank - 0% 23,092 11% - - 18,923 10% Total Tenda 163,626 100% 214,897 100% -29,653 29,653 100% 194,027 100% Consolidated Launches 2013 338,636 55% 85,663 12% - Launches 2012 51,300 8% 66,402 9% 370,157 79% 59,321 10% Launches 2011 57,195 9% 205,774 29% 19,441 4% 94,145 17% Launches ≤ 2010 170,952 28% 323,820 47% 79,201 17% 387,012 68% Landbank - 0% 23,091 3% - - 27,269 5% Total Total Gafisa Group 618,083 100% 704,750 100% 468,799 100% 567,749 100% Additional information on the composition of Gafisa Group revenues can be found in the appendix to this earnings release. Gross Profit Gross profit for the period was R$222.0 million, an increase of 28.0% compared with R$173.5 million registered in 3Q13 and a 142.7% rise y-o-y from R$91.5 million in the 4Q12. Gross margin in the quarter reached 31.5%, an increase of 3.9 percentage points from the previous quarter. For 2013, gross profit was R$617.4 million and gross margin reached R$ 24.9% against R$528.3 million with a margin of 18.8% reported in 2012. Still, the gross margin is improving as Gafisa and Tenda segment legacy projects are replaced by projects launched in core markets and under the new Tenda business model, which contain higher margins. The increased contribution of more profitable projects to consolidated results can be observed throughout 2013. Additionally, gross margin in 4Q13 benefited from the reversal of provisions for some construction works totaling R$34.2 million. As the Company has been able to achieve greater control of its operations, provisions which were intended to cover adjustments to and/or changes in old projects budgets may be reversed at the time the developments are completed. Table 18. Gafisa + Tenda - Gross Margin (R$000) 4Q13 3Q13 Q-o-Q(%) 4Q12 Y-o-Y(%) Y-o-Y(%) Gross Profit 221,999 173,503 28.0% 91,547 142.5% 617,445 528,282 16.9% Gross Margin 31.5% 27.6% 387 bps 16.1% 1539 bps 24.9% 18.8% 605 bps Additional information regarding the breakdown of the Gafisa Group gross margin can be found in the appendix to this earnings release. 14 Selling, General, And Administrative Expenses (SG&A) SG&A expenses totaled R$130.1 million in the 4Q13, a 9.2% decrease when compared with the R$143.4 reported in 4Q12 and 28.4% increase versus the 3Q13. This increase between the 3Q13 and 4Q13 reflects the adjustment in the provision for bonuses, which is usually held in the last quarter of the year, when the bonus metrics are checked against the closure of the financial statements. Excluding the bonus provision, general and administrative expenses decreased 7.6% compared to 3Q13 and 22.7% compared to 4Q12. In 2013, selling, general and administrative expenses totaled R$449.7 million, a decrease of 7.1% compared to 2012, reflecting strategies to realign costs to the Company’s current size and the phase of its business cycle. Selling expenses reached R$53.9 million in the 4Q13, a 16.7% increase compared to 3Q13 due to the increased volume of launches held in 4Q13. On a y-o-y basis, selling expenses decreased 24.1%, despite launches in the 4Q13 being quite similar to those recorded in the 4Q12. Selling expenses totaled R$215.6 million in the year, a decrease of 6.9% compared to the R$231.7 million recorded in 2012. Despite the resumption of Tenda new projects and equilibrium in the consolidated volume of launches in the year, the Company managed to reduce overall selling expenses due to the effectiveness of the sales process through its own Tenda stores, which allowed for greater control and efficiency in this line. Table 19. Gafisa + Tenda - SG&A Expenses (R$000) 4Q13 3Q13 Q-o-Q (%) 4Q13 Y-o-Y(%) Y-o-Y(%) Selling Expenses 53,857 46,165 16.7% 70,999 -24.1% 215,649 231,746 -6.9% General & Administ. Expenses 76,264 55,155 38.3% 72,373 5.4% 234,023 252,208 -7.2% Total SG&A Expenses 28.4% -9.2% -7.1% Launches 1,619,260 498,348 224.9% 1,489,760 8.7% 2,886,204 2,951,961 -2.2% Net Pre-Sales 1,312,944 428,994 206.1% 905,241 45.0% 2,513,858 2,633,104 -4.5% Net Revenue 704,750 628,047 12.2% 567,749 24.1% 2,481,211 2,805,086 -11.5% With the turnaround cycle process virtually complete, the Company is seeking greater stabilization in its cost and expense structure and SG&A. In 2013 it already achieved a 7.1% reduction year-over-year. In 2014, the Company is seeking to improve productivity and increase efficiency in its operations. Table 20. Gafisa + Tenda - SG&A / Launches (%) 4Q13 3Q13 Q-o-Q (%) 4Q13 Y-o-Y(%) Y-o-Y(%) Sales / Launches 3.3% 9.3% -594 bps 4.8% -144 bps 7.5% 7.9% -38 bps G&A / Launches 4.7% 11.1% -636 bps 4.9% -15 bps 8.1% 8.5% 44 bps Total SG&A / Launches 8.0% 20.3% -1230 bps 9.6% -159 bps 15.6% 16.4% -81 bps Table 21. Gafisa + Tenda - SG&A / Pre-Sales (%) 4Q13 3Q13 Q-o-Q (%) 4Q13 Y-o-Y(%) Y-o-Y(%) Sales / Pre-Sales 4.1% 10.8% -666 bps 7.8% -374 bps 8.6% 8.8% -22 bps G&A / Pre-Sales 5.8% 12.9% -705 bps 8.0% -219 bps 9.3% 9.6% -27 bps Total SG&A/ Pre-Sales 9.9% 23.6% -1371 bps 15.8% -593 bps 17.9% 18.4% -49 bps Table 22. Gafisa + Tenda - SG&A / Net Revenue (%) 4Q13 3Q13 Q-o-Q (%) 4Q13 Y-o-Y(%) Y-o-Y(%) Sales / Net Revenue 7.6% 7.4% 29 bps 12.5% -486 bps 8.7% 8.3% 43 bps G&A / Net Revenue 10.8% 8.8% 204 bps 12.7% -193 bps 9.4% 9.0% 44 bps Total SG&A/ Net Revenue 18.5% 16.1% 233 bps 25.3% -679 bps 18.1% 17.3% 87 bps Additional information on Gafisa Group Selling, General and Administrative Expenses can be found in the appendix to this earnings release. 15 Management & Board Compensation In the periods ended December 31, 2013 and 2012, the amounts related to the managers’ compensation are stated as follows: Table 23. Management Compensation Gafisa + Tenda (R$000 ) 12/31/2013 Board of Directors Executive Officers Fiscal Council Number of members 9 7 3 Fixed annual compensation 1,899 4,872 166 Salaries 1,852 4,485 166 Direct and indirect benefits 47 387 - Monthly compensation 158 406 14 Total compensation 4, 872 Profit sharing - 11,617 - 12/31/2012 Board of Directors Executive Officers Fiscal Council Number of members 9 8 3 Fixed annual compensation 1,791 5,113 138 Salaries 1,772 4,834 138 Direct and indirect benefits 19 279 - Monthly compensation 149 426 11 Total compensation Profit sharing - 9,800 Table 24. Profit Sharing 31/12/2013 31/12/2012 Executive Officers 11,617 9,800 Other employees 48,034 54,211 Alphaville for Sale - -16,302 Total Consolidated Adjusted EBITDA Adjusted EBITDA totaled R$978.9 million in 4Q13, driven by the completion of the Alphaville sale in early December. Excluding the result related to Alphaville transaction, adjusted EBITDA reached R$138.9 million in 4Q13, stable when compared with the R$140.0 million from the previous quarter. Under the same criteria, adjusted EBITDA margin reached 19.7%, compared to a margin of 22.3% recorded in the 3Q13. For the year 2013, adjusted EBITDA reached R$1.3 billion. Excluding the effect of the Alphaville transaction, income reached R$430.6 million with an EBITDA margin of 17.4% compared to EBITDA of R$379.0 million and a margin of 13.5% in 2012. In 2013, despite a scenario of decreased net revenues, the Company’s operating performance benefited from an 18.1% decrease in its operating costs, and also from the reduction of R$34.3 million in SG&A, or 7.1% million lower than last year. Table 25. Gafisa + Tenda + Alphaville - Consolidated Adjusted EBITDA (R$000) 4T13 3T13 T/T (%) 4T12 A/A (%) A/A (%) Net Income (Loss) 921,284 15,778 5,739.0% -101,412 1,008.5% 867,443 -127,043 168.3% (+) Financial results 31,190 48,485 -35.7% 34,685 -10.1% 162,503 180,263 -91.0% (+) Income taxes 58,476 7,018 733.2% -5,173 1,230.4% 78,926 20,222 290.3% (+) Depreciation & Amortization 24,441 18,142 34.7% 34,756 -29.7% 63,014 80,238 -21.5% (+) Capitalized interests 44,875 42,569 5.4% 27,925 60.7% 157,211 157,095 0.1% (+) Expenses w/ stock options 3,704 4,170 -11.2% 4,101 -9.7% 17,419 18,899 -7.8% (+) Minority shareholders -28,909 3,838 -853.2% 15,696 -284.2% 235 49,363 -99.5% Adjusted EBITDA 978,949 140,000 599.2% 10,577 9,155.1% 1,270,639 379,037 235.2% Net revenue 704,750 628,047 12.2% 567,750 24.1% 2,481,211 2,805,086 -11.5% Adjusted EBITDA Margin 138.9% 22.3% 11,662 bps 1.9% 13,704 bps 54.3% 13.5% 4,079 bps (-) Net Result Alphaville Transaction -464,157 - -464,157 - - (-) Revaluation at Fair Value of Alphaville -375,853 - -375,85 3 - - Adjusted EBITDA Ex-Alphaville Transaction 138,939 140,000 90.5% 10,577 1,213.6% 430,629 379,037 47.3% Adjusted EBITDA Margin Ex-Alphaville Transaction 19.7% 22.3% -260bps -10.7% 3,040 bps 17.4% 13.5% 390 bps EBITDA adjusted by expenses associated with stock option plans, as this is an entry, non-cash expense. 16 Additional information on the EBITDA for each of the Company’s operating segments can be found in the appendix to this earnings release. Depreciation and Amortization Depreciation and amortization in the 4Q13 reached R$24.4 million, and R$63.0 million for the year 2013, lower than the R$80.2 million recorded in 2012 due to lower amortization related to the Company's sales booths. Financial Results Net financial expenses totaled R$31.2 million in 4Q13, an improvement compared to the net negative result of R$48.5 million in 3Q13 and R$34.7 million in 4Q12. Financial revenues totaled R$28.4 million, a 77.8% y-o-y increase due to the higher interest rates in the period. Financial expenses reached R$59.6 million, compared to R$50.7 million in the 4Q12, also impacted by the higher average interest rates in the period coupled with the effect of mark-to-market adjustments and derivative transactions. For the year, net financial results ended 2013 with a negative result of R$162.5 million against R$180.3 million in 2012. Taxes Income taxes, social contribution and deferred taxes for 4Q13 amounted to R$17.6 million. During the year, total income taxes, social contribution and deferred taxes totaled R$2.8 million. The revaluation at fair value of the remaining stake in Alphaville resulted in the constitution of deferred income tax liability attributable to the income from the revaluation totaling R$ 127.8 million. Still, taking into consideration the result in 2013, the new future profitability and the Company’s taxable income for years to come, a deferred income tax asset in the amount of R$180.6 million was constituted in 4Q13, which was offset by the deferred income tax liability, generating a net effect in the result of approximately R$ 20.9 million. Regarding the sale transaction of 70% stake in Alphaville, the tax calculated on the capital gain was R$ 76.1 million. Net Income Gafisa Group ended the 4Q13 with net income of R$921.3 million. Excluding the effects of the Alphaville transaction, the Company's net income was R$81.3 million in the quarter and R$27.4 million in 2013, compared to a net loss of R$127.0 million in 2012. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method was R$614.1 million in the 4Q13. The consolidated margin for the quarter was 34.2%, an increase of 130 bps compared to the result posted in 3Q13. The table below shows the backlog margin by segment: Table 26. Results to be recognized (REF) by company (R$000) Gafisa Tenda Gafisa+Tenda Alphaville Revenues to be recognized 1,550,618 244,789 1,795,408 1,137,804 Costs to be recognized (units sold) -1,003,272 -178,001 -1,181,273 -550,343 Results to be Recognized Backlog Margin 35.3% 27.3% 34.2% 51.6% Note: Revenues to be recognized are net of PIS/Cofins (3.65%); excludes the PVA (Present Value Adjustment) method introduced by Law nº 11,638 The amounts include projects still under suspension clause. Table 27. Gafisa + Tenda - Results to be recognized (REF) (R$000) 4Q13 3Q13 T/T (%) 4Q12 A/A (%) Revenues to be recognized 1,795,408 1,900,224 -5.5% 2,597,696 -30.9% Costs to be recognized (units sold) -1, -1,275,911 -7.4% -1,709,271 -30.9% Results to be Recognized -1.6% -30.9% Backlog Margin 34.2% 32.9% 135 bps 34.2% 1 bps Note: It is included in the gross profit margin and not included in the backlog margin: Present Value Adjustment (PVA) on receivables, revenue related to swaps, revenue and cost of services rendered, PVA over property (land) debt , cost of swaps and provision for guarantees. 17 G AFISA S EGMENT Focuses on residential developments within the upper, upper-middle, and middle-income segments, with unit prices exceeding R$250,000. Gafisa Segment Launches Fourth-quarter launches reached R$679.1 million and comprised 7 projects/phases in the city of São Paulo, Rio de Janeiro, Campinas and Osasco, a sharp increase when compared to R$107.2 million recorded in the previous quarter, and a reduction of 16.5% when compared to the 4Q12. In 2013, launches reached R$1.1 billion, a 32.5% drop versus the same period of the previous year. Additional information on Gafisa segment launches can be found in the appendix to this earnings release. Gafisa Segment Pre-Sales Fourth-quarter gross pre-sales totaled R$507.9 million, a 93.6% increase compared to 3Q13. Net pre-sales reached R$454.4 million in 4Q13, a 140.8% increase compared to 3Q13 and 8.8% decline y-o-y. Sales from launches during the year represented 45% of the total, while sales from inventory comprised the remaining 55%. In the 4Q13, sales speed was 17.8%, compared to 9.2% in 3Q13, and 20.1% in the 4Q12. The sales speed of Gafisa segment launches was 38% for the year. The volume of dissolutions in the 4Q13 was R$53.4 million, a 26.8% decrease relative to the 3Q13. Of the 1,263 Gafisa segment units canceled and returned to inventory, 50.8% were resold in 2013. In the core markets of Sao Paulo and Rio de Janeiro, 620 units were canceled, with 63.4% already resold. Additional information on Gafisa segment pre-sales can be found in the appendix to this earnings release. 18 Gafisa Vendas During the 4Q13, Gafisa Vendas – an independent sales unit of the Company, with operations in Sao Paulo and Rio de Janeiro, focused on selling inventory - was responsible for 46.6% of gross sales in the period. In 2013, Gafisa Vendas participation was 50.3%. Gafisa Vendas currently has a team of 610 highly trained, dedicated consultants, combined with an online sales force. Gafisa Segment Delivered Projects During 2013, Gafisa delivered 22 projects/phases and 4,315 units, reaching 102% of the mid-range of full-year guidance of 3,500 to 5,000 units for the brand. Table 28- Gafisa Segment Delivered Projects 4Q13 3Q13 Q-o-Q (%) 4Q12 Y-o-Y(%) Y-o-Y(%) PSV Transferred 1 295,487 243,274 21.5% 237,282 24.5% 973,497 1,030,838 -5.6% Delivered Projects 6 6 - 17 -64.7% 22 44 -50.0% Delivered Units Entregues 1,110 1,477 -24.8% 2770 -59.9% 4,315 7,505 -42.5% Delivered PSV 2 480,460 373,144 28.8% 648,445 -25.9% 1,328,638 2,298,474 -42.2% Note: 1– PSV refers to potential sales value of the units transferred to financial institutions. 2– PSV refers to potential sales value of delivered units. Additional information of Gafisa segment delivered projects can be found in the appendix to this earnings release. Gafisa Segment Landbank Gafisa segment landbank, with a PSV of approximately R$6.5 billion, is comprised of 34 different projects/phases located exclusively in core markets. Amounting to nearly 13 thousand units, 75% are located in São Paulo and 25% in Rio de Janeiro. In line with the Company’s strategy, 38.5% of the landbank was acquired through swaps, which do not require cash obligations. During the 2013, Gafisa expanded its landbank to support future launching projections with acquisitions totaling R$1.1 billion in PSV. Table 29 –Gafisa Segment Landbank – 4Q13 PSV - R$ 000 (% Gafisa) % Swap Total % Swap Units % Swap Financial Potential units (% co) Potential units (100%) São Paulo 4,867,242 27.4% 26.3% 1.1% 9,764 11,094 Rio de Janeiro 1,610,940 69.5% 69.5% - 1,892 1,896 Total 38.5% 37.7% 0.8% Inventory In 2013, the Company maintained its focus on inventory reduction initiatives. Accordingly, inventory represented 55% of total sales in 2013. The market value of Gafisa segment inventory was stable at R$2.1 billion at the end of the 4Q13. The inventory of finished units outside core markets was R$272.4 million or 13% of the total. In the same period, inventory of finished units comprised R$279.1 million, representing 13% of the total inventory. Of this amount, inventory from projects launched outside core markets totaled R$205.8 million. Table 30. Inventory at Market Value 4Q13 x 3Q13 (R$000) – Gafisa Segment by Region Inventories BoP 1 3Q13 Launches Dissolutions Pre-Sales Price Adjustments + Other 5 Inventories EoP 2 4Q13 % Q-o-Q 3 São Paulo 1,163,449 648,172 30,497 -418,564 12,098 1,435,653 23.4% Rio de Janeiro 379,607 30,982 10,946 -34,641 5,247 392,141 3.3% Other 320,803 - 12,002 -54,698 -5,690 ,690 272,416 -15.1% Total Gafisa 1,863,859 679,154 53,446 -507,903 11,654 2,100,210 12.7% Note: 1) BoP beginning of period – 2Q13. 2) EoP end of period – 3Q13. 3) % Change 3Q13 versus 2Q13. 4) 3Q13 sales speed. 5) projects canceled during the period. Table 31. Inventory at Market Value – Construction Status (R$000) Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total 4Q13 São Paulo 298,562 350,446 577,727 159,539 49,379 1,435,653 Rio de Janeiro 15,305 98,946 226,774 27,180 23,936 392,141 Other - - 36,651 29,957 205,808 272,416 Gafisa 313,867 449,392 841,152 216,676 279,123 2,100,210 ¹ Note: Inventory at market value includes projects with partners. The figure is not comparable to the accounting inventory due to the new accounting consolidation implemented on behalf of CPCs 18, 19 and 36. 19 T ENDA S EGMENT Focuses on affordable residential developments, with unit prices between R$100.000 and R$250.000. Tenda Segment Launches Having achieved control of both the operational and financial cycle, the Tenda brand resumed launches in 2013. Fourth-quarter launches totaled R$88.5 million and included 2 projects/phases in the cities of Sao Paulo and Rio de Janeiro. In 2013, Tenda launched 8 projects incompassing R$338.8 million. The brand accounted for 12% of consolidated launches in 2013. In the appendix to this release, you will find more information about the Tenda segment launches. Tenda Segment Pre-Sales During the 4Q13, net pre-sales totaled R$163.6 million. Sales from units launched in 2013 represented 44% of total contracted sales. Sales from inventory accounted for the remaining 56%. All new projects under the Tenda brand are being developed in phases, in which all pre-sales are contingent upon the ability to pass mortgages onto financial institutions. Launches in 2013 totaled R$338.8 million, and all were launched within the confines of Tenda’s new business model. Sales of R$217.4 million were registered, of which R$122.0 million were already transferred, and the remaining R$95.4 million are in the process of being transferred. That accounts for 379 units transferred to financial institutions in the 4Q13 and 1,096 mortgage transfers in 2013. In the 4Q13, sales speed (sales over supply) was 20.9%, compared to 17.4% in the 3Q13. Tenda is focused on the completion and delivery of its legacy projects, and is dissolving contracts with ineligible clients, so as to resell these units to qualified customers. The volume of dissolutions in the 4Q13 was R$75.1 million, a 60.0% decrease relative to the 3Q13. Of the 3,799 Tenda units that were canceled and returned to inventory in 2013, 88.5% were resold to qualified customers in the same period. Table 32. Pre-Sales (Net of Dissolutions) by Market Region - Tenda Segment (R$000) 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 4Q13 Tenda São Paulo -47,561 2,852 -8,111 -6,148 13,013 43,569 33,281 33,904 (%) 52.7% 17.8% -27.0% 20.3% 191.2% 25.7% 22.2% 20.7% Rio de Janeiro -190 10,628 11,481 15,605 16,607 32,444 12,469 27,594 (%) 0.2% 67.5% 38.3% -52.0% 245.6% 19.1% 8.3% 16.9% Minas Gerais -32,805 -30,185 -13,077 -22,121 -15,491 11,714 8,036 13,994 (%) 36.3% -192.4% -43.7% 75.0% -227.9% 6.9% 5.3% 8.6% Nordeste -20,629 10,150 17,384 13,219 10,214 23,253 36,126 33,702 (%) 22.8% 64.3% 58.0% -44.0% 150.0% 13.7% 24.1% 20.6% Other 10,743 22,283 22,373 -30,208 -17,561 58,862 60,239 54,432 (%) -11.8% 143.0% 74.7% 100.7% -258.8% 34.7% 40.1% 33.3% Total (R$) -90,443 -29,653 (%) 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% In the appendix to this earnings release, you will find more information on Tenda segment pre-sales. 20 Tenda Segment Transfers In the 4Q13, Tenda transferred 1,545 units to financial institutions, of which 379 related to new projects, totaling 9,487 transfers in 2013, of which 1,096 are related to new projects. Table 33 – PSV Transferred - Tenda (R$000) 4Q13 3Q13 Q-o-Q (%) 4Q12 Y-o-Y(%) Y-o-Y(%) New Projects 42,921 52,466 -18.2% - - 121,995 - 0.0% Legacy Projects 145,038 230,613 -37.1% 331,565 -56.3% 899,709 1,199,573 -25.0% PSV Transferred 1 187,959 283,079 -33.6% 331,565 -43.3% 1,021,704 1,199,573 -14.8% Note: 1- PSV refers to potential sales value of units transferred to financial institutions . Tenda Segment Delivered Projects During 2013, Tenda delivered 41 projects/phases and 7,027 units, representing 101% of the mid-range of full-year delivery guidance of 6,500 to 7,500 units for the brand. Additional information about Tenda segment delivered projects can be found in the appendix to this release. Tenda Segment Landbank Tenda segment landbank, with a PSV of approximately R$2.4 billion, is comprised of 27 different projects/phases located in core markets. 13% are located in São Paulo, 4% in Rio de Janeiro, 10% in Minas Gerais and the remaining in the Northeast region, specifically in the states of Bahia and Pernambuco. Altogether these amount to more than 20 thousand units. In 2013, Tenda expanded its landbank to support future launches with acquisitions totaling R$536.8 million in PSV, which were concentrated in the Company’s core markets. Table 34. Landbank - Tenda Segment - 4Q13 PSV - R$ mm (% Tenda) % Swap Total % Swap Units % Swap Financ ial Potential Units (%co) Potential Units (100%) São Paulo 310,942 14.7% 14.7% - 2,587 2,587 Rio de Janeiro 83,660 - - - 680 680 Northeast 1,784,696 19.6% 15.6% 4.1% 14,896 14,896 Minas Gerais 248,307 75.1% 61.4% 13.7% 1,855 1,855 Total 25.8% 20.9% 4.9% Inventory Tenda has achieved satisfactory results on its inventory reduction initiatives in 2013, with inventory representing 56% of total sales. The market value for Tenda inventory was reduced in 13.5% to R$618.4 million at the end of the fourth quarter. The legacy projects inventory for the Tenda segment totaled R$490.5 million or 79.3% of the total. In the same period, inventory of units within the Minha Casa, Minha Vida program comprised R$389.7 million, or 63% of the total inventory, while the proportion outside the program reached 37% in 2013. Table 35. Inventory at Market Value 4Q13 x 3Q13 (R$000) – Tenda Segment by Region Inventories IP 1 3Q13 Launches Dissolutions Pre-Sales Price Adjustments + Other 5 Inventories FP 2 4Q13 % Q-o-Q 3 São Paulo 161,622 48,000 13,736 -47,640 -2,579 7.1% Rio de Janeiro 86,743 40,379 7,759 -35,354 -2,412 12.0% Minas Gerais 67,247 - 12,337 -26,332 -357 52,896 -21.3% Northeast 93,968 - 4,321 -38,022 -4,068 56,199 -40.2% Other 305,207 - 36,909 -91,340 -11,693 239,082 -21.7% Total Tenda 714,788 88,379 75,062 -238,688 -21,110 618,431 -13.5% MCMV 88,379 34,887 -157,315 -12,432 389,729 -10.7% Out of MCMV - 40,175 -81,373 -8,677 228,702 -17.9% Note: 1) BoP beginning of period – 3Q13. 2) EoP end of period – 4Q13. 3) % Change 4Q13 versus 3Q13. 4) 4Q13 sales speed. 5) projects canceled during the period. Table 36. Inventory at Market Value – Construction Status (R$000) Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total 4Q13 New Model - MCMV 44,153 31,484 41,915 47 10,379 127,979 Legacy - MCMV - - 78,902 32,539 150,309 261,750 Legacy – Out of MCMV - - 24,980 41,177 162,544 228,702 Total Tenda 44,153 31,484 145,798 73,763 323,233 618,431 ¹ Note: Inventory at market value includes projects with partners. The figure is not comparable to the accounting inventory due to the new accounting consolidation implemented on behalf of CPCs 18, 19 and 36. 21 A LPHAVILLE S EGMENT Focuses on the sale of residential lots, with unit prices between R$130.000 and R$500.000, and is present in 68 cities across 23 states and in the Federal District. Alphaville Segment Launches Fourth-quarter launches totaled R$851.7 million, a 196.3% increase compared to 3Q13 and 26.0% versus the year-ago period. Launch volumes included 10 projects/phases across 8 states. The segment accounted for 50% of 2013 consolidated launches. Additional information on Alphaville segment launches can be found in the appendix to this earnings release. Alphaville Pre-Sales Fourth-quarter net pre-sales reached R$694.9 million, a decrease compared to R$90.1 million in the previous quarter, and 59.2% increase y-o-y. In the 4Q13, sales speed (sales over supply) was 35.5%, compared to 7.9% in the 3Q13. Sales from launches represented 91% of total sales in the quarter, and sales speed from launches was 45.6% in 2013. Additional information on Alphaville segment pre-sales can be found in the appendix to this earnings release. Alphaville Segment Delivered Projects During 2013, Alphaville delivered 5 projects/phases and 2,500 units, reaching 59% of the mid-range of full-year guidance of 3,500 to 5,000 units for the brand. The deviation from the projected guidance is related to delays in getting final documentation for effective delivery of the units. Additional information on Alphaville segment delivered projects can be found in the appendix to this earnings release. Alphaville Segment Landbank and Inventory The table below presents more detail on the breakdown of Alphaville’s landbank and also inventory at market value at the end of 4Q13: Table 37 – Alphaville Segment Landbank - 4Q13 PSV - R$ mm (% Alphaville) % Swap Total % Swap Units % Swap Financial Potential Units (%co) Potential Units (100%) São Paulo 2,291,833 100.0% - 100.0% 12,430 22,382 Rio de Janeiro 1,478,282 100.0% - 100.0% 7,949 12,556 Other 13,151,151 100.0% - 100.0% 69,351 115,911 Total 100.0% - 100.0% Table 38. Inventory at Market Value 4Q13 x 3Q13 (R$000) Inventories BoP 1 3Q13 Launches Dissolutions Pre-Sales Price Adjustments + Other 5 Inventories EoP 2 4Q13 % Q/Q 3 Total Alphaville -746,498 19.6% ≤ R$200K; 359,720 417,340 16,050 -168,379 -230,619 394,113 9.6% > R$200K; ≤ R$500K 490,100 434,386 29,835 -464,608 136,206 625,919 27.7% > R$500K 207,585 - 5,753 -113,511 145,254 245,081 18.1% Note: 1) BoP beginning of period – 3Q13. 2) EoP end of period – 4Q13. 3) % Change 4Q13 versus 3Q13. 4) 4Q13 sales speed. 5) Projects canceled during the period. 22 B ALANCE S HEET Cash and Cash Equivalents On December 31, 2013, cash and cash equivalents, and securities, totaled R$2.0 billion, impacted by the completion of the Alphaville stake sale. Accounts Receivable At the end of the 4Q13, total consolidated accounts receivable decreased 23.4% to R$4.1 billion y-o-y, and was 6.7% below the R$4.4 billion recorded in the 3Q13. Currently, Gafisa and Tenda segments have approximately R$480 million in accounts receivable from finished units. Table 39. Total receivables (R$000) 4Q13 3Q13 Q-o-Q (%) 4Q12 Y-o-Y (%) Receivables from developments – LT (off balance sheet) 1,863,423 1,972,210 -5.5% 2,696,103 -30.9% Receivables from PoC – ST (on balance sheet) 1,909,876 2,103,130 -9.2% 2,188,971 -12.8% Receivables from PoC – LT (on balance sheet) 313,791 301,570 4.1% 443,057 -29.2% Total -6.6% -23.3% Notes: ST – Short term | LT- Long term | PoC – Percentage of Completion Method Receivables from developments: accounts receivable not yet recognized according to PoC and BRGAAP Receivables from PoC: accounts receivable already recognized according to PoC and BRGAAP Table 40. Schedule of Receivables (R$000) Total >Dez/14 >Dez/15 >Dez/16 >Dez/17 Gafisa 3,271,931 1,375,087 1,094,543 389,624 412,677 Tenda 815,159 534,789 183,865 31,035 65,470 Total Liquidity At the end of 2013, the Company’s leverage was impacted by the completion of Alphaville sale. In the previous quarter, due to the acquisition of the remaining portion (20%) of Alphaville, the Companys leverage level increased temporarily, reaching 126% (Net Debt / Equity) due to the following factors: (i) cash disbursement and debt issuance related to the acquisition of the remaining stake of 20%, and (ii) reduction in Net Equity due to adjustments in the lines of minority and constituted goodwill in the acquisition of the 20% stake. As a result of the completion of the Alphaville sale on December 9, in addition to the cash inflow of R$1.5 billion related to the settlement of the sale of the 70% stake in Alphaville, the following impacts occurred: (i) reversal of goodwill related to the acquisition, in the 3Q13, of the remaining 20% stake; (ii) increased Equity due to the R$464.2 million from the sale of the 70% stake; and (iii) revaluation of the remaining 30% stake. Thus, the Company’s Net Debt/Equity ratio decreased to 36.1%, compared to leverage of 126.0% in the previous quarter and 124.9% in the 4Q12, taking into consideration only Gafisa and Tenda. Excluding Project Finance, this Net Debt/Equity ratio showed a negative result of 27.7%. The Company's net debt totaled R$1.2 billion at the end of 2013, impacted by the funds from the sale of the Alphaville stake. For comparison purposes, in the previous quarter, net debt was R$2.9 billion. The Company`s cash generation was a fourth quarter highlight. Cash generation was R$178.0 million in the 4Q13 and R$97.3 million in 2013. Operational cash flow was positive at R$259.1 million in the 4Q13, totaling R$667.7 million in the year. These figures take into account Gafisa and Tenda only. Table 41. Cash Generation 4Q12 1Q13 2Q13 3Q13 4Q13 Availabilities 1,248,231 1,146,176 1,101,160 781,606 2,024,163 Change in Availabilities (102,055) (45,016) (319,555) 1,242,558 Investments 3,618,845 3,602,105 3,620,378 3,639,707 3,183,208 Change in Cash Ex-Investments (16,740) 18,273 19,329 (456,499) Total Debt + Investor Obligations - - 35,634 406,632 (1,114,281) Change in Total Debt + Investor Obligations - - 35,634 (1,520,912) Cash Generation in the period - 32,114 Cash Generation Final - 23 Table 42. Debt and Investor Obligations Type of obligation (R$000) 4Q13 3Q13 Q-o-Q (%) 4Q12 Y-o-Y (%) Debentures - FGTS (A) 961,416 1,089,263 -11.7% 1,163,204 -17.3% Debentures - Working Capital (B) 459,802 710,069 -35.2% 572,699 -19.7% Project Financing SFH – (C) 1,088,258 756,173 43.9% 704,758 54.4% Working Capital (D) 550,052 954,449 -42.4% 1,199,776 -54.2% Total (A)+(B)+(C)+(D) (E) 3,059,528 3,509,954 -12.8% 3,640,437 -16.0% Investor Obligations (F) 123,679 129,747 -4.7% 323,706 -61.8% Total debt (E) + (F) (G ) 3,183,207 3,639,701 -12.5% 3,964,143 -19.7% Cash and availabilities (H) 2,024,163 781,606 159.0% 1,567,754 29.1% Net debt (G)-(H) (I) 1,159,044 2,858,095 -59.4% 2,396,389 -51.6% Equity + Minority Shareholders (J) 3,214,483 2,267,662 41.8% 2,685,829 19.7% ND/Equity (I)/(J) (K) 36.1% 126.0% -8998 bps 89.2% -5317 bps ND Exc. Proj Fin / Equity (I)-((A)+(C)/(J) (L) -27.7% 44.7% -2 bps 19.7% -2 bps The Gafisa Group ended the fourth quarter with R$1.3 billion of total debt due in the short term. It should be noted, however, that 48% of this volume relates to debt linked to the Company's projects. Table 43 - Debt Maturity (R$000) Average cost (pa.) Total Until Sep/14 Until Sep/15 Until Sep/16 Until Sep/17 After Sep/18 Debentures - FGTS (A) TR + (9,54% - 10,09%) 961,416 261,782 349,634 150,000 200,000 - Debentures - Working Capital (B) CDI + (1,50% - 1,95%) 459,802 302,050 149,460 8,292 - - Project Financing SFH – (C) TR + (8,30% - 11,50%) 1,088,258 346,477 459,558 191,316 89,669 1.238 Working Capital (D) CDI + (1,30% - 3,04%) 550,052 243,909 182,763 105,148 18,232 - Total (A)+(B)+(C)+(D) (E) Investor Obligations (F) CDI + (0,235% - 0,82%) / IGPM+7,25% 123,679 112,885 6,081 3,573 1,140 - Total debt (E) + (F) (G ) % Total maturity per period 39.8% 36.0% 14.4% 9.7% - Volume of maturity of Project finance as % of total debt ((A)+(C))/(G) 48.0% 70.5% 74.5% 93.7% Volume of maturity of Corporate debt as % of total debt ((B)+(D)+(F))/(G) 52.0% 29.5% 25.5% 6.3% Ratio Corporate Debt / Mortgages 35% / 65% Additional information on the Company’s consolidated indebtedness can be found in the appendix to this earnings release. 24 O UTLOOK Fourth quarter launches totaled R$1.6 billion, an 8.7% increase over 4Q12, and a significant increase in comparison with launches of R$498.3 million in 3Q13. For 2013, total launches were R$2.9 billion, a slight 2.2% decrease compared to 2012. The 2013 total was within the guidance range established by the Company. Table 44. Guidance - Launches (2013) Guidance (2013E) Actual Figures 2013A 2013A / Mid-point of Guidance Consolidated Launches R$2.7 – R$3.3 bi 2.9 97% Breakdown by Brand Gafisa Launches R$1.15 – R$1.35 bi 1.1 88% Alphaville Launches R$1.3 – R$1.5 bi 1.5 107% Tenda Launches R$250 – R$450 mn 339 97% As explained in this report, 2013 was also impacted by the resolution of Tenda and Gafisa legacy projects. As the contribution of these projects reduced throughout the year, the Company achieved results consistent with normalized operations, reaching an EBITDA margin adjusted by operational impacts from Alphaville of 17.4%. Table 45. Guidance - Adjusted EBITDA Margin (2013E) Guidance (2013E) Actual Figures 2013A 2013A / Mid-point of Guidance Consolidated Data 12% - 14% 17.4% 173% Note: The EBITDA margin presented in the guidance and for 2013 in this table is pro forma, and excludes the IFRS adjustments and the result of Alphaville transaction. Consolidated 2013 delivery guidance was for deliveries between 13,500 and 17,500 units, with individual projections by business unit. During 2013, the Company delivered 13,842 units, reaching 89% of the mid-range of full-year guidance. Gafisa was responsible for delivering 22 projects/phases and 4,315 units, Tenda delivered 41 projects/phases and 7,027 units, while Alphaville delivered 5 projects and the remaining 2,500 units. The deviation from Alphaville’s projected guidance relates to delays in getting final documentation for the delivery of units. Table 46. Other Relevant Indicators – Delivery Estimates Guidance (2013E) Actual Figures 2013A 2013A / Mid-point of Guidance Consolidated Amounts 13,500 – 17,500 13,842 89% Deliveries by Brand # Gafisa Delivery 3,500 – 5,000 4,315 102% # Alphaville Delivery 3,500 – 5,000 2,500 59% # Tenda Delivery 6,500 – 7,500 7,027 101% Based on the new configuration of Gafisa’s portfolio, the Company finalized a new business plan for the five-year period from 2014 to 2018. The budget process took into account important assumptions and guidelines for the development of projects in the coming years. These include the expected size of Gafisa and Tenda’s operations, the amount of capital allocated to each operation, the appropriate level of leverage for the Company’s operations, the respective expected returns for each business unit, and, in particular, the Company’s commitment to capital discipline and shareholder value generation. 2014 launch guidance ranges from R$2.1 to R$2.5 billion, reflecting the Gafisa segment’s continued regional focus and the expansion of Tenda’s new business model. Launch Guidance (2014E) Table 47 - Guidance - Launches (2014E) Guidance Consolidated Launches R$2.1 – R$2.5 bi Breakdown by brand Gafisa Launches R$1.5 – R$1.7 bi Tenda Launches R$600 – R$800 mn With the completion of the sale of the Alphaville stake in the last quarter of the year, the Company enters 2014 with a solid liquidity position. As disclosed in this release, following the completion of the transaction, the Company`s Net Debt/Equity ratio reached 36.1% at the end of 4Q13. Given this scenario, and considering the Company's business plan for 2014, the Company expects leverage to remain between 55% - 65%, measured by the same Net Debt/Equity ratio. 25 Table 48 - Guidance - Leverage (2014E ) Guidance (2014E) Consolidated Data 55% - 65% Net Debt / Equity The Company is also providing guidance as to the adequacy of its administrative structure. The ratio between administrative expenses and launch volume for the Gafisa segment is expected to reach 7.5% in 2014. Tenda has no guidance for this indicator for 2014, although for 2015 we expect to reach 7.0%. Table 49. Guidance - Administrative Expenses / Launches Volume (2014E) Guidance (2014E) Gafisa 7.5% Tenda Not Applicable Table 50. Guidance - Administrative Expenses / Launches Volume (2015E) Guidance (2015E) Gafisa 7.5% Tenda 7.0% Finally, the Company defined as a benchmark for profitability the Return on Capital Employed (ROCE), and we expect that in the next three year period, this ratio shall be between 14% - 16% for both the Tenda and Gafisa segments. Table 51 - Guidance - Return on Capital Employed (3 years) Guidance (3 years) Gafisa 14% - 16% Tenda 14% - 16% 26 C ONSOLIDATED F INANCIAL S TATEMENTS 4Q13 3Q13 Q/Q(%) 4Q12 Y/Y(%) Y/Y(%) Net Operating Revenue 704,750 628,047 12.2% 567,749 24.1% 2,481,211 2,805,086 -11.5% Operating Costs -482,751 -454,544 6.2% -476,292 1.4% -1,863,766 -2,276,804 -18.1% Gross profit 221,999 173,503 28.0% 91,457 142.7% 617,445 528,282 16.9% Operating Expenses Selling Expenses -53,857 -46,165 16.7% -70,999 -24.1% -215,649 -231,746 -6.9% General and Administrative Expenses -76,264 -55,155 38.3% -72,373 5.4% -234,023 -252,208 -7.2% Other Operating Revenues / Expenses -42,262 -28,117 50.3% -32,656 -29.4% -86,111 -101,015 -14.8% Depreciation and Amortization -24,441 -18,142 34.7% -34,756 -29.7% -63,014 -80,238 -21.5% Equity pickup 1,536 2,203 -30.3% -7,983 -119.2% 7,370 55,603 -86.7% Result of investment revaluated by fair value 375,853 - - 375,853 Operating income 564 28,127 1331.2% -127,310 -416.2% 401,871 -81,322 -594.2% Financial Income 28,397 16,998 67.1% 15,972 77.8% 81,083 55,819 45.3% Financial Expenses -59,587 -65,484 -9.0% -50,657 17.6% -243,586 -236,082 3.2% Net Income Before Taxes on Income 371,374 -20,359 -1924.1% -161,995 -329.3% 239,368 -261,585 -191.5% Deferred Taxes 27,669 -2,527 -1194.9% 5,702 385.3% 20.878 -2,819 -840.6% Income Tax and Social Contribution -10,033 -4,492 123.4% -529 1796.6% -23,690 -17,403 36.1% Net Income After Taxes on Income 389,010 -27,378 -1520.9% -156,822 -348.1% 236,556 -281,807 - 183.9% Profit from Operations Available for Sale 503,364 46,993 971.1% 71,104 607.9% 631,122 204,128 209.2% Minority Shareholders -28,910 3,838 -853.3% 15,696 -284.2% 235 49,364 -99.5% Net Income (Loss) 921,284 15,777 5739.4% -101,414 -1008.4% 867,443 -127,043 -782.8% 27 C ONSOLIDATED B ALANCE S HEETS 4Q13 3Q13 Q/Q(%) 4Q12 Y/Y(%) Current Assets Cash and cash equivalents 2,024,163 781,606 159.0% 1,567,755 29.1% Receivables from clients 1,909,877 2,103,130 -9.2% 2,493,170 -23.4% Properties for sale 1,442,019 1,489,538 -3.2% 1,892,390 -23.8% Other accounts receivable 153,630 153,865 -0.2% 242,457 -36.6% Prepaid expenses and other 35,188 42,003 -16.2% 61,685 -43.0% Properties for sale 114,847 122,168 -6.0% 139,359 -17.6% Non current assets for sale - 1,532,226 -100.0% - 0.0% Financial Instruments 183 2,830 -93.5% 9,224 -98.0% 5,679,907 6,227,366 -8.8% 6,406,040 -11.3% Long-term Assets Receivables from clients 313,791 301,570 4.1% 820,774 -61.8% Properties for sale 652,395 656,715 -0.7% 274,034 138.1% Financial Instruments - -157 -100.0% 10,443 -100.0% Other 274,136 288,580 -5.0% 278,233 -1.5% 1,240,322 1,246,708 -0.5% 1,383,485 -10.3% Intangible and Property and Equipment 142,725 212,867 -33.0% 276,232 -48.3% Investments 1,120,076 512,736 118.5% 646,812 74.2% Total Assets 8,183,030 8,199,677 -0.2% 8,712,569 -6.1% Current Liabilities Loans and financing 590,386 625,608 -5.6% 613,973 -3.8% Debentures 563,832 424,212 32.9% 346,360 62.8% Obligations for purchase of land and advances from clients 408,374 445,257 -8.3% 503,889 -19.0% Materials and service suppliers 79,342 98,964 -19.8% 154,763 -48.7% Taxes and contributions 216,625 159,617 35.7% 222,578 -2.7% Obligation for investors 112,886 115,304 -2.1% 161,373 -30.0% Liabilities from asset for sale - 693,160 -100.0% - 0.0% Other 711,578 486,374 46.3% 638,348 11.5% 2,683,023 3,048,496 -12.0% 2,641,284 1.6% Long-term Liabilities Loans and financings 1,047,924 1,085,014 -3.4% 1,290,561 -18.8% Debentures 857,386 1,375,120 -37.7% 1,389,543 -38.3% Obligations for purchase of land 79,975 107,995 -25.9% 70,194 13.9% Deferred taxes 56,652 82,393 -31.2% 85,821 -34.0% Provision for contingencies 125,809 135,097 -6.9% 149,790 -16.0% Obligation for investors 10,794 14,443 -25.3% 162,333 -93.4% Other 106,984 83,457 28.2% 237,214 -54.9% 2,285,524 2,883,519 -20.7% 3,385,456 -32.5% Shareholders' Equity Shareholders' Equity 3,190,724 2,216,828 43.9% 2,535,445 25.8% Non controlling interests 23,759 50,834 -53.3% 150,384 -84.2% 3,214,483 2,267,662 41.8% 2,685,829 19.7% Liabilities and Shareholders' Equity 8,183,030 8,199,677 -0.2% 8,712,569 -6.0% 28 C ASH F LOW 4Q13 4Q12 2013 Income Before Taxes on Income 371,372 239,367 Expenses (income) not affecting working capital (378,284) 120,337 (173,408) 238,625 Depreciation and amortization 24,441 34,756 63,014 80,238 Impairment allowance 3,631 (8,921) 2,829 (37,620) Write-off goodwill Cipesa 962 11,690 962 11,690 Expense on stock option plan 3,704 4,101 17,419 18,899 Penalty fee over delayed projects (20,302) (12,756) (21,719) (13,946) Unrealized interest and charges, net (20,427) 56,741 28,477 114,610 Equity pickup (1,536) 2,907 (7,370) (60,678) Fair value (375,853) - (375,853) - Disposal of fixed asset 3,610 49 23,708 8,716 Warranty provision (20,304) 9,352 (20,928) 20,633 Provision for contingencies 11,915 27,229 78,402 94,279 Profit sharing provision 33,416 16,959 59,651 47,709 Allowance (reversal) for doubtful debts (21,371) (22,003) (27,102) (39,755) Profit / Loss from financial instruments (170) 233 5,103 (6,150) Clients 208,874 486,615 260,557 444,797 Properties for sale 45,679 (95,141) (189,968) 340,638 Other receivables 66,052 215,283 24,659 205,416 Deferred selling expenses and prepaid expenses 6,977 5,940 26,497 5,940 Obligations on land purchases and advances from customers 66,862 (19,812) (134,150) Taxes and contributions (18,098) (64,260) (31,158) (29,039) Trade accounts payable (19,622) 5,742 (8,314) 38,568 Salaries, payroll charges (23,387) (47,517) (16,627) Other accounts payable 58,396 (80,268) 198,585 (251,797) Current account operations (3,171) (224,112) 37,772 (162,341) Paid taxes (11,039) (19,239) (19,609) (36,113) Cash used in operating activities 251,625 234,914 297,651 384,868 Purchase of property and equipment and deferred charges (80,993) (108,723) Redemption of securities, restricted securities and loans (26,962) 1,168,801 3,681,342 4,114,284 Investments in marketable securities, restricted securities and loans and securities, restricted securities and loans (1,275,027) (1,284,468) (4,674,281) (4,141,512) Investments increase (83,185) (279,534) (102,639) (48,346) Dividends receivables 327,431 - 342,176 - Acquisition 20% AUSA - - (366,662) - Sale value of AUSA 20% stake 1,254,521 - 1,254,521 - Cash used in investing activities 176,135 53,464 Capital increase 2 1,635 4,868 1,637 Contributions from venture partners (492) (112,743) (149,480) Increase in loans and financing 546,156 425,716 1,783,183 1,110,844 Repayment of loans and financing (976,155) (407,072) (2,134,555) (1,016,796) Purchase of treasury shares - (71,339) - Obrigações com cessão de direitos creditórios - 229,051 - 229,051 Proceeds from subscription of redeemable equity interest in securitization fund - (5,278) (5,089) 6,642 Operations of mutual (53,331) (32,449) (19,818) Net cash provided by financing activities 190,229 162,080 Net increase (decrease) in cash and cash equivalents 362,652 Cash and cash equivalents At the beggining of the period (1) - 432,201 69,548 At the end of the period (59,432) (2,562) 215,193 432,200 Net increase (decrease) in cash and cash equivalents 29 F INANCIAL S TATEMENTS G AFISA S EGMENT 4Q13 3Q13 Q/Q(%) 4Q12 Y/Y(%) Y/Y(%) Net Operating Revenue 489,853 432,252 13.3% 373,722 31.1% 1,663,751 1,735,976 -4.2% Operating Costs -315,424 -266,313 18.4% -291,274 8.3% -1,111,550 -1,338,138 -16.9% Gross profit 174,429 165,940 5.1% 82,448 111.6% 552,201 397,838 38.8% Operating Expenses Selling Expenses -36,927 -27,287 35.3% -45,319 -18.5% -138,093 -140,322 -1.6% General and Administrative Expenses -46,134 -30,108 53.2% -40,699 13.3% -136,720 -138,872 12.2% Other Operating Revs/Exps -33,065 -11,880 178.3% -14,664 125.5% -61,291 -53,217 -20.7% Depreciation and Amortization -21,160 -15,284 38.4% -31,107 -32.0% -51,488 -64,670 -20.4% Equity pickup -7,216 -5,717 26.2 % -9,234 1,671.6% 23,884 20,488 16.8% Result of investment revaluated at fair value 375,853 - 375,853 - - Operating income 405,780 75,664 436.3% -58,575 592.8% 516,578 21,245 2,331.5% Financial Income 16,488 9,594 71.9% 6,216 165.3% 43,548 23,181 87.9% Financial Expenses -45,404 -51,710 -12.2% -41,242 10.1% -202,239 -204,173 -0.9% Net Income Before Taxes on Income 376,864 33,548 1,023.4% (93,601) 502.6% 357,887 (159,747) 324.0% Deferred Taxes 22,331 146 15195.2%% 3,372 562.2% 22,012 -2,438 1002,9% Income Tax and Social Contribution -7,719 -2,542 211.1% -6,381 21,0% -16,173 -13,651 18.5% Net Income After Taxes on Income 391,476 31,152 1,156.7% (96,610) 505.2% 363,726 -175,836 106.9% Profit from Operations Available for Sale 488,251 - 616,009 - - Minority Shareholders -29,100 -2,481 1072.9% 13,860 -309.9% -6,070 -15,127 -59.9% (+) Interest on own capital - Net Income (Loss) 908,827 33,632 2602.3% -110,470 -922.7% 985, 805 -160,709 513.4% 30 F INANCIAL S TATEMENTS T ENDA S EGMENT 4Q13 3Q13 Q/Q(%) 4Q12 Y/Y(%) Y/Y(%) Net Operating Revenue 214,897 195,795 9.8% 194,027 10.8% 817,460 1,069,110 -23.5% Operating Costs -167,327 -188,231 -11.1% -185,018 -9.6% -752,216 -938,666 -19.9% Gross profit 47,570 7,563 529.0% 9,009 428.0% 65,245 130,444 -50.0% Operating Expenses Selling Expenses -16,930 -18,878 -10.3% -25,680 -34.1% -77,556 -91,424 -15.2% General and Administrative Expenses -30,130 -25,047 20.3% -31,674 -4.9% -97,303 -113,336 -14.1% Other Operating Revenues / Expenses -9,197 -16,237 -43.4% -17,992 -48.9% -24,819 -47,798 -48.1% Depreciation and Amortization -3,281 -2,858 14.8% -3,649 -10.1 % -11,526 -15,568 -26.0% Equity pickup 8,752 7,920 10.5% 1,251 599.6% 31,254 35,115 -11.0% Operating income -3,216 -47,537 -93.2% -68,735 -95.3% -114,706 -102,567 11.8% Financial Income 11,909 7,404 60.8% 9,756 22.1% 37,535 32,638 15.0% Financial Expenses -14,183 -13,774 3.0% -9,415 50.6% -41,347 -31,909 29.6% Net Income Before Taxes on Income -5,490 -53,907 -89.8% -68,394 -92.0% -118,518 -101,838 16.4% Deferred Taxes 5,338 -2,673 -299.7% 2,330 129.1% -1,134 -381 197.6% Income Tax and Social Contribution -2,314 -1,950 18.7% 5,852 -139.5% -7,517 - 3,752 100.3% Net Income After Taxes on Income -2,446 -58,530 -95.8% -60,212 -95.9% -127,169 -105,971 20.0% Profit from Operations Available for Sale 15,113 - 15,113 - - Minority Shareholders 190 2,425 -92.2% 1,519 -87.5% 6,305 17,631 -64.2% - Net Income (Loss) 12,457 -60,954 -120.4% -61,731 -120.2% -118,361 -123,602 -4.2% 31 F INANCIAL S TATEMENTS A LPHAVILLE S EGMENT 4Q13 3Q13 Q/Q(%) 4Q12 Y/Y(%) Y/Y(%) Net Operating Revenue 356,146 208,325 71.0% 280,325 27.0% 959,243 785,182 22.2% Operating Costs -195,387 -126,846 54.0% -144,678 35.0% -524,200 -377,071 39.0% Gross profit 160,759 81,479 97.3% 135,647 18.5% 435,043 408,111 6.6% Operating Expenses Selling Expenses -30,519 -15,591 95.7% -27,594 10.6% -74,728 - 65,381 14.3% General and Administrative Expenses -30,126 -14,634 105.9% -21,286 41.5% - 109,074 - 94,025 16.0% Other Operating Revenues / Expenses 1,361 12,411 -89.0% - 0.0% 15,383 - 0.0% Depreciation and Amortization -1,065 -748 42.4% -640 66.4% -3,436 - 2,262 51.9% Equity pickup -384 384 930 -141.3% 371 -203.5% 3,794 7,732 -50.9% Operating income 100,026 63,847 56.7% 86,498 15.6% 266,982 254,175 5.0% Financial Income 3,861 2,713 42.3% 2,818 37.0% 14,628 11,446 27.8% Financial Expenses -29,554 -8,930 231.0% -18,254 61.9% - 61,168 - 47,034 30.1% Net Income Before Taxes on Income 74,333 57,630 29.0% 71,062 4.6% 220,442 218,587 0.8% Deferred Taxes 3,228 -4,713 -168.5% 8,760 -63.2% 2,612 4,655 -43.9% Income Tax and Social Contribution -9,068 -5,924 53.1% -8,676 4.5% - 26,433 -19,072 38.6% Net Income After Taxes on Income 68,493 46,993 45.8% 71,146 -3.7% 196,621 204,170 -3.7% Profit from Operations Available for Sale - - - -42 -100.0% - -42 -100.0% Minority Shareholders 5,226 3,894 34.2% 317 1548.6% 20,601 46,860 -56.0% Net Income (Loss) 63,267 43,099 46.8% 70,787 -10.6% 176,020 157,268 11.9% Note: The result of asset held for sale related to the acquisition of the 20% stake of Alphaville is presented in the Gafisa Segment 32 B ALANCE S HEET G AFISA S EGMENT 4Q13 3Q13 Q/Q(%) 4Q12 Y/Y(%) Current Assets Cash and cash equivalents 1.381.509 337.984 308,7% 473.540 191,7% Receivables from clients 1.375.087 1.409.006 -2,4% 1.272.709 8,0% Properties for sale 817.811 926.481 -11,7% 755.369 8,3% Other accounts receivable 207.423 107.503 92,9% 207.034 0,2% Deferred selling expenses 27.069 32.888 -17,7% 49.205 -45,0% Prepaid expenses and other 54 68 -21,2% 455 -88,1% Properties for sale 148.453 5.800 2459,5% 112.141 32,4% Non current assets for sale - 449.151 -100,0% - 0,0% Financial Instruments 1.106 2.830 -60,9% 5.088 -78,3% 3.958.512 3.271.712 21,0% 2.875.541 37,7% Long-term Assets - Receivables from clients 287.484 281.191 2,2% 354.058 -18,8% Properties for sale 461.160 502.000 -8,1% 203.110 127,0% Financial Instruments -922 -157 488,0% 5.480 -116,8% Other 210.247 220.514 -4,7% 198.099 6,1% 957.969 1.003.549 -4,5% 760.747 25,9% Intangible and Property and Equipment 61.966 71.111 -12,9% 60.723 2,0% Investments 2.121.564 2.355.090 -9,9% 2.923.016 -27,4% Total Assets 7.100.011 6.701.462 5,9% 6.620.027 7,3% Current Liabilities Loans and financing 470.453 515.449 -8,7% 382.541 23,0% Debentures 354.271 228.417 55,1% 184.279 92,2% Obligations for purchase of land and advances from clients 338.044 366.424 -7,7% 302.730 11,7% Materials and service suppliers 62.972 74.331 -15,3% 58.011 8,6% Taxes and contributions 146.962 81.916 79,4% 71.973 104,2% Obligation for investors 112.886 115.304 -2,1% 116.886 -3,4% Other 520.209 732.524 -29,0% 589.479 -11,8% 2.005.797 2.114.366 -5,1% 1.705.899 17,6% Long-term Liabilities Loans and financings 938.697 943.276 -0,5% 910.867 3,1% Debentures 657.386 826.411 -20,5% 989.620 -33,6% Obligations for purchase of land 71.584 99.604 -28,1% 70.397 1,7% Deferred taxes 47.022 67.424 -30,3% 69.385 -32,2% Provision for contingencies 67.480 68.192 -1,0% 85.417 -21,0% Obligation for investors 10.793 14.443 -25,3% 119.535 -91,0% Other 87.658 74.981 16,9% 99.804 -12,2% 1.880.620 2.094.330 -10,2% 2.345.025 -19,8% Shareholders' Equity Shareholders' Equity 3.190.723 2.469.276 29,2% 2.535.445 25,8% Non controlling interests 22.871 23.490 -2,6% 33.658 -32,0% 3.213.594 2.492.765 28,9% 2.569.103 25,1% Liabilities and Shareholders' Equity 7.100.011 6.701.462 5,9% 6.620.027 7,3% 33 B ALANCE S HEET T ENDA S EGMENT 4Q13 3Q13 Q/Q(%) 4Q12 Y/Y(%) Current Assets Cash and cash equivalents 642,654 443,621 44.9% 774,690 -17.0% Receivables from clients 534,789 577,756 -7.4% 916,262 -41.6% Properties for sale 482,280 679,425 -29.0% 810,512 -40.5% Other accounts receivable 105,054 523,815 -79.9% 245,324 -57.2% Deferred selling expenses 8,064 - 0.0% 11,799 -31.7% Prepaid expenses and other - 9,040 -100.0% 62 -100.0% Properties for sale 107,782 116,368 -7.4% 125,360 -14.0% Non current assets for sale - 375, 216 -100.0% - - Financial Instruments - - 0.0% - - 1,881,162 2,725,242 -31.0% 2,884,009 -34.8% Long-term Assets Receivables from clients 26,307 20,379 29.1% 88,999 -70.4% Properties for sale 191,235 154,715 23.6% 26,593 619.1% Financial Instruments - Other 79,751 82,955 -3.9% 75,297 10.3% 297,293 258,048 15.2% 190,889 58.2% Intangible and Property and Equipment 37,679 35,943 4.8% 33,686 11.9% Investments 225,702 205,761 9.7% 192,488 17.3% Total Assets 2,441,836 3,224,993 -24.3% 3,301,071 -26.0% Current Liabilities Loans and financing 119,934 110,158 8.9% 155,745 -23.0% Debentures 209,561 195,795 7.0% 162,081 29.3% Obligations for purchase of land and advances from clients 70,330 78,833 -10.8% 135,238 -48.0% Materials and service suppliers 16,370 24,633 -33.5% 29,646 -44.8% Taxes and contributions 69,662 77,701 -10.3% 95,617 -27.1% Obligation for investors - - 0.0% - 0.0% Other 351,135 183,319 91.5% 133,959 161.2% 836,992 670,440 24.8% 712,286 17.3% Long-term Liabilities Loans and financings 109,227 141,738 -22.9% 197,367 -44.7% Debentures 200,000 548,709 -63.6% 399,923 -50.0% Obligations for purchase of land 8,391 8,391 - - - Deferred taxes 9,632 14,969 -35.7% 8,498 13.3% Provision for contingencies 58,328 62,325 -6.4% 64,373 -9.4% Obligation for investors 66,685 58,769 13.5% 42,915 55.4% Other 452,263 834,901 -45.8% 713,076 -36.6% Shareholders' Equity 1,127,970 1,683,593 -33.0% 1,841,829 -38.7% Shareholders' Equity 24,611 36,059 -31.7% 34,880 -29.4% Non controlling interests 1,152,581 1,719,652 -33.0% 1,876,709 -38.6% Liabilities and Shareholders' Equity 2,441,836 3,224,993 -24.3% 3,301,071 -26.1% 34 B ALANCE S HEET A LPHAVILLE S EGMENT 4Q13 3Q13 Q/Q(%) 4Q12 Y/Y(%) Current Assets Cash and cash equivalents 369,234 96,493 282.7% 319,524 15.6% Receivables from clients 446,935 396,054 12.8% 304,040 47.0% Properties for sale 358,003 321,273 11.4% 228,367 56.8% Other accounts receivable 39,578 61,268 -35.4% 33,360 18.6% Financial Instruments 1,257 1,306 -3.7% 4,136 -69.6% 1,215,007 876,393 38.6% 889,427 36.6% Long-term Assets Receivables from clients 524,815 426,381 23.1% 377,717 38.9% Properties for sale 50,774 55,398 -8.3% 44,330 14.5% Financial Instruments - 450 71 -736.3% 4,963 -109.1% Other 9,905 11,919 -16.9% 6,468 53.1% 585,044 493,768 18.5% 433,478 35.0% Intangible and Property and Equipment 16,570 10,341 60.2% 10,400 59.3% Investments 36,984 37,625 -1.7% 48,756 -24.1% Total Assets 1,853,605 1,418,128 30.7% 1,382,061 34.1% Current Liabilities Loans and financing 79,634 71,174 11.9% 75,687 5.2% Debentures 3,463 - 0.0% - 0.0% Obligations for purchase of land and advances from clients 130,367 58,885 121.4% 65,921 97.8% Materials and service suppliers 60,962 52,326 17.0% 67,107 -9.6% Taxes and contributions 51,353 60,394 -15.0% 54,988 -6.6% Obligation for investors 216 44,529 -99.5% 44,487 -99.5% Other 172,666 134,532 28.0% 157,843 9.0% 498,661 421,840 18.3% 466,033 7.0% Long-term Liabilities Loans and financings 211 ,037 189,083 11.6% 182,327 15.7% Debentures 500,000 - 0.0% - 0.0% Deferred taxes 5,327 8,555 -37.7% 7,939 -32.9% Provision for contingencies 4,518 4,580 -1.4% 18,600 -75.7% Obligation for investors - - 0.0% 43 -100.0% Other 145,929 122,088 19.5% 155,138 -5.9% 866,811 324,306 167.3% 364,047 138.1% Shareholders' Equity 454,054 643,542 -29.0% 533,218 -14.8% Non controlling interests 34,079 28,440 19.8% 18,763 81.6% 488,133 671,982 -27.4% 551,981 -11.6% Liabilities and Shareholders' Equity 1,853,605 1,418,128 30.7% 1,382,061 34.1% 35 G LOSSARY Affordable Entry Level Residential units targeted to the mid-low and low income segments with prices below R$200 thousand per unit. Backlog of Revenues As a result of the Percentage of Completion Method of recognizing revenues, we recognize revenues and expenses over a multi-year period for each residential unit we sell. Our backlog of results represents revenues minus costs that will be incurred in future periods from past sales. Backlog of Results As a result of the Percentage of Completion Method of recognizing revenues, we recognize revenues and expenses over a multi-year period for each residential unit we sell. Our backlog represents revenues that will be incurred in future periods from past sales. Backlog Margin Equals to “Backlog of Results” divided “Backlog of Revenues” to be recognized in future periods. LandBank Land that Gafisa holds for future development paid either in cash or through swap agreements. Each decision to acquire land is analyzed by our investment committee and approved by our Board of Directors. LOT (Urbanized Lots) Land subdivisions, or lots, with prices ranging from R$150 to R$600 per square meter. PoC Method Under Brazilian GAAP, real estate development revenues, costs and related expenses are recognized using the percentage-of-completion (“PoC”) method of accounting by measuring progress towards completion in terms of actual costs incurred versus total budgeted expenditures for each stage of a development. Pre-Sales Contracted pre-sales are the aggregate amount of sales resulting from all agreements for the sale of units entered into during a certain period, including new units and units in inventory. Contracted pre-sales will be recorded as revenue as construction progresses (PoC method). There is no definition of "contracted pre-sales'' under Brazilian GAAP. PSV Potential Sales Value. SFH Funds Funds from SFH are originated from the Governance Severance Indemnity Fund for Employees (FGTS) and from savings accounts deposits. Banks are required to invest 65% of the total savings accounts balance in the housing sector, either to final customers or developers, at lower interest rates than the private market. Swap Agreements A system in which we grant the land-owner a certain number of units to be built on the land or a percentage of the proceeds from the sale of units in such development in exchange for the land. By acquiring land through this system, we intend to reduce our cash requirements and increase our returns. Operating Cash Flow Operating cash flow (non-accounting) A BOUT G AFISA Gafisa is a leading diversified national homebuilder serving all demographic segments of the Brazilian market. Established over 59 years ago, we have completed and sold more than 1,100 developments and built more than 12 million square meters of housing under the Gafisa brand - more than any other residential development company in Brazil. Recognized as one of the foremost professionally managed homebuilders, Gafisa is also one of the most respected and best-known brands in the real estate market, recognized for its quality and consistency among potential homebuyers, brokers, lenders, landowners, competitors and investors. Our pre-eminent brands include Tenda, serving the affordable/entry-level housing segment, and we hold a 30% stake in Alphaville, one of the most important companies in the residential lots segment in Brazil. Gafisa S.A. is traded on the Novo Mercado of the BM&FBOVESPA (BOVESPA:GFSA3) and on the New York Stock Exchange (NYSE:GFA). 36 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 26, 2014 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer
